FORM OF TERM NOTE

NOTE DATE:  ________________

$1,058,219.44

LOAN NO. 8558911




FOR VALUE RECEIVED, M-tron Industries, Inc., a Delaware corporation, and Piezo
Technology, Inc., a Florida corporation (collectively, the “Borrowers”), jointly
and severally promise to pay to the order of First National Bank of Omaha, a
national banking association (the “Bank”), at its principal office or such other
address as Bank or holder may designate from time to time, the principal sum of
$1,058,219.44, or the amount shown on Bank’s records to be outstanding, plus
interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance at the annual interest rates
defined below.  Absent manifest error, Bank’s records shall be conclusive
evidence of the principal and accrued interest owing hereunder.

This Term Note is executed pursuant to that certain Amended & Restated Loan
Agreement, of even date herewith, between Borrowers and Bank (the “Loan
Agreement”).  All capitalized terms not otherwise defined in this Term Note
shall have the meanings provided in the Loan Agreement.

Interest Accrual.  Interest on the principal amount outstanding shall accrue at
a variable rate equal to the greater of the floating Prime Rate as published in
the Wall Street Journal (the “National Prime Rate”), plus 50 basis points or
4.50% prior to the Term Loan Termination Date. After the Term Loan Termination
Date, interest on the principal amount outstanding shall accrue at a variable
rate equal to the floating National Prime Rate plus 6.00%.  Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed.

Repayment Terms.  Beginning on the 24th day of the month immediately following
the date of this Term Note, and on the 24 th day of each and every month
thereafter until the Term Loan Termination Date, Borrowers agree to pay the sum
of $21,743.27, which shall be applied first to accrued interest on this Term
Note and then to principal.  On the Term Loan Termination Date, all remaining
principal and accrued interest are due and payable.

Prepayment.  This Term Note may be prepaid in whole or in part without premium
or penalty but with interest accrued on the amount prepaid to the date of
payment.

Additional Terms and Conditions.  The Loan Agreement, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this Term Note by
reference.  Borrowers agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses incurred by Bank, if this Term Note is not
paid as provided above.  This Term Note shall be governed by the substantive
laws of the State of Nebraska.

Waiver of Presentment and Notice of Dishonor.  Borrowers jointly and severally
and any other person who signs, guarantees or endorses this Term Note, to the
extent allowed by law, hereby waive presentment, demand for payment, notice of
dishonor, protest and any notice relating to the acceleration of the maturity of
this Term Note.











Restated Note.  This Term Note is a restated version of the Term Note issued
pursuant to that certain Loan Agreement dated as of October 14, 2004, as amended
by the First Amendment to Loan Agreement dated May 31, 2005, the Second
Amendment to Loan Agreement dated June 30, 2006, the Third Amendment to Loan
Agreement dated October 3, 2006, the Fourth Amendment to Loan Agreement dated
June 30, 2007, the Fifth Amendment to the Loan Agreement dated June 30, 2008,
the Change in Terms Agreement dated as of June 30, 2009, and the Change in Terms
Agreement dated as of July 31, 2009.

[The Remainder of This Page Intentionally Left Blank and Signature Page Follows]











M-TRON INDUSTRIES, INC., a Delaware corporation, as Borrower







By:

      Greg Anderson, President







PIEZO TECHNOLOGY, INC., a Florida corporation, as Borrower







By:

      Greg Anderson, President




STATE OF

 )

 ) ss.

COUNTY OF

 )




On this           day of ____________, 2009, before me, the undersigned, a
Notary Public, personally appeared Greg Anderson, on behalf of said entity as
President of M-tron Industries, Inc., a Delaware corporation, Borrower, who
executed the foregoing instrument, and acknowledged that he executed the same as
his voluntary act and deed, as well as that of the corporation.




Notary Public

STATE OF

 )

 ) ss.

COUNTY OF

 )




On this           day of ____________, 2009, before me, the undersigned, a
Notary Public, personally appeared Greg Anderson, on behalf of said entity as
President of Piezo Technology, Inc., a Florida corporation, Borrower, who
executed the foregoing instrument, and acknowledged that he executed the same as
his voluntary act and deed, as well as that of the corporation.




Notary Public












